Citation Nr: 1825354	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 8, 2010, for the grant of service connection for status post myocardial infarction with coronary artery disease, congestive heart failure, and status post angioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the Veteran's claim for an earlier effective date to allow VA to fully satisfy its duty to assist the Veteran in the development of his claim.

The Veteran seeks an effective date earlier than January 8, 2010, for the grant of service connection for ischemic heart disease.  To evaluate his claim, VA afforded the Veteran a medical examination in June 2012 and obtained an addendum opinion in August 2012.  The physician who provided the medical opinion ultimately stated that the Veteran's stent placement was the event that first satisfied the diagnostic criteria for ischemic heart disease.  Notably, that clinician indicated that the Veteran had reported having two stents placed at a private facility in 2009, but indicated that records for that evaluation were not available.

For a medical opinion to be adequate, it must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Here, the record indicates that the examiner who personally evaluated the Veteran in June 2012 and the physician who provided the addendum opinion in August 2012 did not have a complete and accurate picture of the Veteran's heart-related medical history.  Only after they provided their reports did VA obtain the private cardiologic treatment records referred to in those examination reports.  

Those records document the Veteran's January 2010 myocardial infarction and subsequent private treatment.  Of particular relevance here, the Veteran's treating physicians at that time reported evidence of mild hypokinesis of the inferior wall in an early January 2010 echocardiogram report that appears to have been suggestive of ischemic heart disease.  VA treatment records from June 2009 also include an echocardiogram report in which the Veteran was noted to have apical hypokinesis in addition to other cardiac abnormalities.  Neither the June 2012 examination report nor the August 2012 addendum opinion includes any reference to or explanation of those June 2009 echocardiographic abnormalities.  Similarly, neither provided an opinion regarding whether those abnormalities could be classified as ischemic heart disease.  As such, the Board does not find that they contain sufficient detail pursuant to D'Aries for the Board to adequately evaluate the Veteran's claim for an earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a cardiologist or other qualified medical professional to determine the onset of the Veteran's ischemic heart disease.  The entire claims file, to include this remand, should be made available to the clinician, who should note in the examination report that he or she has reviewed the record.  The examiner is asked to provide an opinion and complete rationale regarding when the Veteran's ischemic heart disease first manifested.  The examiner is asked to specifically comment on whether or not the Veteran's documented left bundle branch block qualifies as ischemic heart disease.  

The record indicates that echocardiographic evidence of mild hypokinesis in January 2010 prompted treating physicians to investigate whether IHD was present at that time.  Accordingly, the examiner is also asked to specifically comment on the abnormal findings noted in a June 2009 echocardiogram report, to include the examination report's references to hypokinesis, and to explain whether or not those abnormalities qualify as ischemic heart disease. 

2.  After obtaining the requested medical opinion, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




